 158DECISIONSOF NATIONALLABOR RELATIONS BOARDOrkin Exterminating Company, Inc.andJoe Allen,Donald Brooks, RonaldC.Carter,Dennis F.CraftandJosephN.Tarpley.Cases9-CA-4196-1, -2, -3, -6 and 9-CA-4273March 8, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAherebyis,dismissed insofar as it alleges violationsof the Act not specificallyfound herein."'The Trial Examiner's Recommended Order is ambiguous in that para-graph 2 thereof providesfor reinstatementand backpay for four dis-cnmmatees whereas the last paragraph provides that the complaint be"dismissedinsofar as it alleges a violation of Section 8(a)(3) of theAct " It is apparent that the quoted portion refers to the Trial Examiner'sfinding, which we affirm, of insufficient evidence to prove violations ofSection 8(a)(3) with respect to the wage increases Respondent gave toCraft and Tarpley on February 17, 1967 Accordingly, we shall modify theRecommended Order to remove such ambiguityOn November 16, 1967, Trial Examiner ThomasA. Ricci issued his Decision in the above-entitledconsolidated proceeding, finding that the Respond-ent had engaged in and was engaging in certainunfair labor practices and recommending that itcease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. He also found that the Respond-ent had not engaged in other unfair labor prac-tices alleged in the consolidated complaint andrecommended dismissal of those allegations.Thereafter, the General Counsel filed limited ex-ceptions to the Trial Examiner's Decision and asupporting brief, and Respondent filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, andbriefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations' of the Trial Examiner, as modified.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Orkin Exterminating Company, Inc., Huntington,West Virginia, its officers,agents,successors, andassigns,shall take the action set forthin the TrialExaminer'sRecommended Order,asmodifiedherein.Delete the last paragraph of the TrialExaminer'sRecommended Order andsubstitutetherefor "IT ISHEREBYORDERED that ' the complaint be, and itTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing inthe above-entitled proceedings was held before meon July 11 and 12 and August 1 and 28, 1967, atHuntington, West Virginia, on complaints issued bythe General Counsel against Orkin ExterminatingCompany, Inc., herein called the Respondent, orthe Company. Charges in Cases 9-CA-4196-1, -2,and -3 were filed on February 21, 1967, and inCase 9-CA-4196-6 on February 23; the complaintbased on these four charges was issued on April 21.In Case 9-CA-4273 the charge was filed on May12, 1967, and the complaint issued on June 16; thetwo complaints were consolidated for purpose ofhearing.The issues litigated are whether theRespondent unlawfully discharged five of its em-ployees in violation of Section 8(a)(3) of the Act.Briefs were filed after the close of the hearing bythe Respondent and the General Counsel.Upon the entire record, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOrkin Exterminating Company, Inc., a Delawarecorporation, is engaged in the business of pest ex-termination and termite control, has its central of-fice in Atlanta, Georgia, and operates in severalStates.During the past year, a representativeperiod, the Company received materials and goodsvalued in excess of $50,000 at its locations in dif-ferent States, which originated in States other thanthose where it was received, and which came to itsdestinations directly, across State lines. One of thelocal operations where such 'out-of--State shipmentswere received is Huntington, West Virginia, theonly location involved in this proceeding. Duringthe same period, the Respondent performed ser-vices in the several States valued in excess. of$500,000 for its customers.- I find that the Respon-dent is engaged in interstate commerce within themeaning of the Act, and that it will effectuate thepolicies of the Act to exercise jurisdiction herein.170 NLRB No. 24 ORKIN EXTERMINATING COMPANY, INC.159H.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union,AFL-CIO, herein called the Union, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICESIn the beginning of the year 1967 the Respon-dent's Huntington office used two separate groupsofoperatingemployees,one servicing routecustomers as pest control men in touring companycars, and another doing like route work as termitecontrol servicemen. There werealso a few salesmenand several office clerks. In charge of the office wasWilliam Scales, manager; beneath him the onlyother supervisors were ThomasReining,over thepest control men, and Donald Schoolcraft, over thetermite control servicemen. In early January em-ployees began discussing the possibility of joiningsome union, and in late January or early Februaryfivemen-Joe Allen, Donald Brooks, RonaldCarter, Dennis Craft, and Joseph Tarpley, all pestcontrol men, met at a dairy bar four or five blocksfrom the company office and agreed to take posi-tive steps towards forming aunion.On Mondaymorning, February 13, two of them-Brooks andCarter-went to the local office of the SteelworkersUnion, parked their Orkin cars nearby, and spoketo an official there, who advised them to commu-nicatewith another union officer at Charleston.Two days later, before they had time to take thenext step, both of them, together with Allen, weredischarged by Scales without any prior warning thatthey were in danger of dismissal for any reason.Called as an adverse witness at the start of the hear-ing, Scales testified he released Carter "because ofhis reluctance to accept any change in companypolicy regarding' any policy without argument andcreatingdissensionamong fellow employees,"Brooks because he "had expressed a desire to go tothe fire department," and Allen because of "his ex-cessive drinking :.. his social night life was inter-feringwith both, the quality and quantity of hiswork." Scales also said he made the decision todisdharge'these three men that very day.'Of the 0 men then doing pest control work, allbut 1 were junior to these 3. Etter was hired in1952. Allen had worked 10 years, and both Brooksand Carter 8years. For the rest, four men had been3 years on the job, three men-Staton, Tarpley, andTriplett-5 months, and Craft only 3, months. Thetheory of the complaint is that Scales knew, or musthave known by Wednesday, February 15, just whothe prounion employees were and quickly releasedAllen,Brooks, , and Carter because they wereamong, the agitators. The proposed conclusion ofboth knowledge of union activity and illegalmotivation is said to rest upon the- following facts:(1) it was a small group of employees, and talk ofunion activities-as well as identity of those whofavored it-was bound to come to the Company'sattention; (2) Manager Scales regularly patrols thestreets checking on the men, with their Orkin signtrucks prominently singling them out; two of themen-Brooks and Carter-were parked outside theunion hall on the 13th; (3) the -action of massdismissal of the 15th was unprecedented, unan-nounced, and virtually wiped out the core of thepest control group, hitting at the most experiencedand long satisfactory men; (4) the asserted reasonsadvanced in defense of, the discharges are unper-suasive and unsupported by objective evidence,particularly in view of the timing of the dismissals-immediately upon the heels of the union activity;(5) the manager discussed the union campaign withSupervisorReiningonly4daysbeforethedischarges (denied, but not credibly, by Scales) andattempted to ascertain from the supervisor theidentity of the unioneers; and (6) the antiunion pol-icy of this Company has been established in a seriesof past Board decisions.'Craft was discharged on March 13. He was calledto the office that day, where he found not onlyManager Scales, but also Cecil Taylor, districttraining supervisor from Louisville, and FrankHackett, troubleshooter from the Respondent'scentral office in Atlanta. Hackett asked had he everheld out money from the daily collections-. Craft re-called he once had, from a Saturday to the follow-ing Tuesday, when he had turned it in. With this,Scales discharged the man. On May 4 Scales, whilepatrolling the city, found Tarpley's car parked onthe street unlocked and with the ignition keys in thedashboard lock. He waited until Tarpley returnedfrom servicing a customer and took him straight tothe office for discharge. Scales 'had learned, 2weeks before at an unemployment compensationhearing, that Tarpley was among those who-favoredthe Union, and both these men had been givenraises onthe same day, February 17. Again thecomplaintallegesthat Craft and Tarpley were notreleased for proper cause, but instead also sufferedillegal discrimination because of their union activi-ty, in violation of Section 8(a)(3) of the Act.The defense-to all of this was spoken by Scales atthe hearing.He said he knew nothing about unionorganizationbefore receiving a letter ` from theBoard'sRegionalOffice on February 28 advisinghim that Allen, Brooks, and Carter had filed unfairlabor practice charges. He also testified that in eachof the fiveinstancesthe men had been released inthe regular course of business, that the business had'Orkin Exterminating Company of Florida,Inc,152 NLRB 83, enfd 379F 2d 542 (C A5),Orkin Exterminating Company ofKansas, Inc, 136NLRB 630;Orkin Exterminating Company of Florida, Inc,136 NLRB 399 160DECISIONSOF NATIONAL LABORRELATIONS BOARDdeterioratedin-consequenceofpoorper-formance-with the first three men as the moredelinquent workmen, and that the last two personswere released for violating company rules againstwithholding cash receipts and leaving cars un-locked.Every employee witness who testified referred toThomas Reining as the supervisor of the pest con-trolgroup.Originally a salesman, he came toHuntington in September 1965 as a route salesmanon pest work. In August 1966 Scales promoted himto supervisor, and the prior supervisor changed jobsto become a salesman. Reining testified, withoutcontradiction, that he supervised the pest controlroutes,workedoncollections,followedupcustomer- complaints, approved the men's dailytime report sheets, verified the hours they workedeach day, discussed their mistakes and discrepan-cies with them and authorized overtime work. Herecommended the discharge of two men and theywere released. In January, while the manager was inthe hospital, he was in complete charge of the of-fice.There is also uncontradicted testimony thatwhen Reining became supervisor Scales announcedthe promotion at a meeting of all employees. I find,as alleged in the complaint, that at the time of theevents and up to the time Reining was , dischargedon March 3, he was a supervisor as defined in theAct.The answer denies this complaint allegation, andat the-hearing counsel for the Respondent disputedthe General Counsel's continuing assertion. Asidefrom the fact.the Company's position in this respectiscompletely untenable in the light of the un-disputed facts of record, insistence that Reining wasbut a rank-and-file employee -casts a beginningdoubt upon the manager's entire testimony. He saidthat he went to Reining's home one Saturday even-ing just a few days before the three discharges, ",todiscuss the evaluation, of the operation, get hisviews on it, see if he had any ideas or thoughts as tothe way-,that we could improve; evaluation of themen were-,discussed." But if Scales is to be be-lieved, this is precisely the kind of talk that takesplace between the overall chief and his immediatesupervisors in the regular course of business ,opera-tions.Thus Scales placed-himself in conflict withhis own words,Reining's testimony is different. According tohim,,Scales, accompanied by 'Supervisor School-craft who.was in charge of the termite control sec--tion,of,the office, drove to-his house and,called himout to the car,-where the three talked in private in-side Scales' automobile. In Reining's words: "AndMr. Scales asked me if I knew my boys were or-2 In its brief the Respondent argues that Reining should not be believedon this record because of the testimony of a serviceman named Jim Webb,who testified that a week after February 15 Reining said he, himself,favored the Union but wanted no one to know about it Of all the witnesseswho were called, Webb was the least credible. All five of the dischargedemployees named in the complaint testified Reining never spoke of theganizing,were going to organize. And my nextreaction was organize what. It was a shock to me.And he commenced to tell me that he had had aphone call, that he wouldn't identify the personwho called him, an informant that, told him theywere going to organize a union, sign pledge cards tojoin a union. And I still was at disbelief at what Ihad tried to do for the boys. I couldn't believe thatthey would do it against me.... So we talked itover and we discussed who was behind it. Wetossed names back and forth. We named Mr.Carter,Mr. Allen. ... We had suggestions fromeach other. And we talked about Mr. Tarpley. AndI doubted it. And we talked about Mr. Craft., And Ididn't know too much about Dennis[Craft]. And Ithought of other boys in the out-of-town areas whomight be involved; how they were notified. I knewnothing about, -the men had been at work. I'd neverhad a day off to talk to them. So that was the extentof it. I was told not to talk about it, which I, didn'ton Monday morning when I came to work."The following Monday morning,,still according toReining, Scales called him into the, office and toldhim to "watch the boys. If there was any irregular. to watch any irregularities ... and-Mr. Scaleshad scribbled a few names down that we thoughtmight be behind it. But we never used it or anythingelse. It was just who we thought might be involvedin it.Mr. Carter, Mr. Allen, and Mr. Brooks nameswere on it. And again I doubted Mr. Tarpley or Mr.Craft. And that was the extent of it. I left the officeand I never said a word about it and went on aboutthe business that day." Reining,was disturbed -bythe sudden discharge of three men the followingWednesday, and asked Scales why he was going todo this, and the manager simply answered "he hada reason why." Scales did not contradict Reining asto either of these last two exchanges.The Respondent did not call Supervisor School-craft to support the manager's testimony. Scaleshad never before been to Reining's'home, and thereis no ' plausible explanation- of why he should, , go, tothe supervisor's home on Saturday evening-, todiscuss what would have been routine questions ofoperational matters the day before' or the followingMonday in the office. With this, with due con-sideration of Scales' vague generalities on otheraspects of his testimony, and in- the light' of thedemeanor, at the hearing of both the witnesses, Icredit Reining'2--Allen- testified that onWednesday Scales' toldhim he was discharged because his drinking andnight life interfered with-the quality and quantity ofhis work. Testifying later for the Respondent Scalesexpanded upon his reasons,and that ,story _ will be'Union to, them during their employment Webb's story, discussed below,and intended to prove Allen was habitually late for work and used to workprivately for customers who should have paid the Company instead, is soself-contradictory, inconsistent,-and implausible as to make -the witnesscompletely unworthy of belief., ORKIN EXTERMINATING COMPANY, INC.161discussed below. Brooks said that the stated reasongiven himon Wednesday was "that I was undecidedwhether Iwas goingto take a job with the fire de-partment or not. And then I told him that I hadturned this job down approximately six months be-fore that. And he said he heard say about twoweeks before that that I might go take the testagain. "3 Scales did not contradict this testimony asto the discharge conversation, and again, testifyinglater in defense, added a number of furtherreasons,never mentioned before, to explain his decision toterminate.Carter's testimony is that at the time ofdischargeScales told him it was because- he was"unable to get along with employees." Histestimony too, about what- Scales told him then,stands undenied, while in his following story ScalessaidCarter's performance was bad "all the wayaround," and specified it was a matter of the em-ployee resisting changes in company policy-"Hewould influence had cause dissension among his fel-low employees through these oppositions and op-posements."It is clear that throughout this critical period-from about February 15 through early March-there were central office officials in the Huntingtonarea taking an active part in what was going on.Craft testified, again,without contradiction, that afew days after February 15 there was a meeting ofemployees in the office, where Scales, speaking ofthe discharge of the three men, found occasion tosay "that we was a growing company and we wasgetting along pretty good. That if we'd keep ournoses cleanthat we. could be right along with thecompany." Gardner, the district manager, was alsopresent.He said, as Carter testified, "he agreedwith Mr. Scales that we, was having a little problemdown there. And that if we'd stick with them theywas about to get it straightened out. And he agreedthat if we kept our noses clean that we could beright along with them also." Gardner did not testifyand Scales did not deny having used these words.Tarpley was also present at the office meeting; hesaid Taylor, the district supervisor, was also there.Tarpley quoted Scales as saying "we was, had had alittleproblem: That he was going to get it solvedand just to bear with them." Scales then told themen his -reasons for so many discharges-Brooksbecause' he "wanted .:. to get a job with the- firedepartment,"Carter because he "couldn't ^ getalong with the' men," and Allen because "night lifeand drinking was involving with his work." Scalesthen went on to' say, still according-to the uncon-tradicted testimony of Tarpley, "if we was worriedabout our jobs to forget it. Just to keep our nosesclean,and do our job."There is also, uncontradicted and creditedtestimony by Reining, the supervisor, that lateWednesday, after the threemen had beendischarged, with Scales in the office there wereGardner, Doran, Pierce, and Cecil Taylor, and thatGardner said to him "maybe it [the discharges-] wasto the good," and when Reining suggested theCompany should first have talked to the men,Gardner added "we can't do that. Because that'snot, it's againstthe law."A few days later, on Saturday,Hackett; thetroubleshooter,invited Reining to his hotel room intown and asked whatwas his opinion of the circum-stances of the office, they "had checkedaround,they could find nothingelse wrong as far as thistrouble."Reiningquestioned the validity of thereasons giventhe men, and Hackettreplied it wasthe Company's privilege to dischargeanyone, eventhe vice president.What is most significant about all of this talk, atthe time of the events, about "a little problem downthere," "sticking" with the Company, "to bear withthem," "found nothingelse wrong,as far this trou-ble," and, repeatedly, that the employees should"keep their noses clean," is what wasnotsaid, byany of the company agents, either to the three mendischarged or to those who remained. The entireburden of Scales' testimony-he was the only com-pany representative who testified in defense-isthat progressive loss of business, poor performanceby the entire pest service group, and impossibledeterioration of everybody's work, demanded im-mediate action, else he would have been compelledto resign his 26-year job. He was very detailed, atthe hearing, as to the precise failings that had to becorrected-reduced cash collections, cancellationof accounts for which the servicemen were respon-sible, fall off in their individualsales,etc., but hedid not give any of these reasons to the men whomhe released then without warning. More important,and this is where his entire defense assertion fails,neither he, nor the other officials who- convergedupon Huntington to do something about the allegedneglect of duty and lackadaisical attitude of thework force as a whole, told those who were kept onwhat was required and what they had to do to avoidthe ax which had fallen upon the others. Not oneword then about better service to the customers,drumming up new business, collecting money morepromptly, etc. -Instead, they spoke ambiguously ofproblems, sticking with the Company, and keepingnoses clean.With management concerned only" afew days earlier with the surprise union organiza-tional campaign, with their manager turning toReining, who was closer to the employees, in hissearch for the identity of the persons responsiblefor the activity, with the names of the -particularpersons discharged -in the-mouth of the managerwhile investigating the- union campaign, and' withthebossessaying , nothingabout'productionproblems and economic' matters now urged in8Brooks also testified that 4 or 5 months before his discharge he had toldcorroborated his testimony, and added that he had reported we fact toSupervisor,Reining of his final decision not to change employment.ReiningScales at that time350-999 O - 71 - 12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDdefense, the meaning of the equivocal terms isplain.What the employees were being told was toguard against becoming identified with the Union ifthey wished to avoid the fate of those who were al-ready gone. And this was not the first time thisCompany has resorted to such techniques to ferretout the union proponents in its employ.These facts convincingly indicate a pervasive andextreme determination to strike at the employees'attempt to bring a union into their affairs. Suchsudden discharge of three very experienced menwith many years with the Company, while retainingothers who had worked only a matter of months,not only weakens any assertion of an intent to im-prove the performance of the whole group, butshows Scales had decided to stop at nothing toachieve an illegal objective. Craft and Tarpley, whowere discharged later on March 13 and May 4, andwho were also discussed as suspected prounion menduring the manager's questioning of SupervisorReining,must be considered as falling in the samegroup with Allen, Brooks, and Carter, so far as theCompany's attitude towards them is concerned. Adifferentreason isassigned by the Respondent toexplain their-, discharge, but the same question ispresented as to them. Were the reasons stated toCraft and Tarpley-withholding collections andleaving a car unlocked-and the explanations givenat the hearing by Scales to justify the first threedischarges,onlypretextstocoverantiunionanimus?',Unless the affirmative defense suffices toestablish affirmatively that economic cause was infact the basis of discharge, and the only basis, it fol-lows that dismissal of all five men constitutedseparate violations of Section 8(a)(3) of the Act, asalleged in the complaint.Allen, Brooks, and CarterThe manager's testimony concerning the declin-ing picture of the Huntington office, and of therelative position of these three servicemen in termsof work performance, when compared to the rest ofthe pest control crew, was given entirely in generalterms, statements of personal opinion, and unsup-ported conclusionary phrases. There were no docu-mentary records or reports of the Company offeredto give credence to -his oral testimony. He startedby saying that as far back as November 1966 theHuntington office fell to the bottom, "profitwise,"of all, the company offices in the two-State districtincluding Kentucky and West Virginia; He said thecompany records showed his `office had receivedthe - "booby prize", for 2, consecutive months-January and February. It would have been a simplething,; to produce such reports. ' He 'also testified anew system of payment was instituted on October1, 1966, and that therefore March 1 was, the timewhen periodic appraisal of the individual work per-formance of the employees would normally bemade. But he also repeated that the Company has apolicy of evaluating each workman every 90 days.There is no way of reconciling this 90-day periodconcept with the 5 months between October I andMarch 1. From here, Scales continued that hereviewed the- records of each employee among the12 and learned, from the written -records, that these3men were the poorest, either individually or col-lectively, as a subsegment of the whole. He spoke ingreat detail of exactly how the records as main-tained helped him see all this-records of cancella-tions, outstanding balances, sales, delinquent ac-counts, and such things. Scales explained all thesefigures appear on reports which reflect the work ofeachman and are prepared in his office, eachmonth and sent to the Louisville main office. Heproduced none of them.-He was an unconvincing witness. He' added to thevagaries of his whole testimony in this respect bysaying that in reviewing the records, and thusevaluating the relative merits of each man, he alsoconsidered as a factor the years of service and ex-perience of the individuals, and thereby added anopinion element to the formula of what he believedto be the production capacity of the men. Here heremoved all objective tests from his testimony. Itwas then brought out on cross-examination that-thetwo-State district issues a monthly reportlisting thenamesof the 10 top servicemen and that this isposted in the local offices.Scales-was asked was itnot true that for November, January, and Februarythe names of Allen, Brooks, and Carter appeared-on this list regularly. He answered: "My answer isthat they were on there probably onemonth andthey may have been on there even' more than once.But I can't say that they were on there -.for three."But these were the very months in which, accordingto Scales, the Huntington office floundered, withthese particularmen asthe culprits.Absent sup-porting documentary and objective proof,in thesecircumstances 'the` manager simply cannot be, be-lieved. There are too many weaknessesin his totaltestimony. At the start of the hearing, he spoke-onlyof a "general letdown" in work by Brooks whichled him "to believe he would be better-off with thefire, department." After Brooks had testified in sup-port of the complaint, Scales added how the man's"balances .went up every- month; counting Octoberthrough February." In a continuing attempt to por-tray the men as undersirable workmen; Scales wenton to add further failings on their part,-and he indi-cated, although not always plainly, that these werefurther considerations which caused him,, to get -,ridof them. He shifted grounds concerning Carter, firstsaying it was a matter of the man causing dissensionamong fellow employees, and later blanketing himwith the others as among the pooresf performers intheir route service work. In the 'end ',Scales evenadded that, when examining Carter's worksheetsbefore the discharge, "'there were several' accountswhere money showed irregularity where money washeld out for a several days period from the time he ORKIN EXTERMINATING COMPANY, INC.163collected until he turned it in." Three weeks laterScales discharged Craft ostensibly for withholdingreceipts, but he never said a word to Carter aboutthis, resting only on thestatement-denied by theemployee in his face-that the man wanted totransfer to the fire department.Reasonsfor discharge that appear clearly as af-terthoughts were also advanced as to Allen. Scales'first answer was that thisman neglectedhis workbecauseof his "drinking and night life," and Super-visor Reining did testify he had spoken to Allen to.'slow down"lest his social excessesinterfere withhis work.Reining,who intimately supervised thesemen, alsosaid, however, that Allen's outside activi-ties had not impaired his performance, or causedhim to report late for duty. One of the first defensewitnessescalled was Webb,a serviceman.Asked tocommenton Allen's record of lateness, he startedby saying, "Well, right before he was discharged hecame in maybenine,ten; just any time he gotready." As he continued it developed that while hisrecords are kept at theHuntingtonofficeWebblives and works in Kentucky, that he covers othercounty territories, and that he only visitsHunting-ton "for service meetings," or when he runs out ofsupplies "around the last part of the month ...once a month." He added he had gone to Allen'shome to call him twice, but that this was whenAllen was late for servicemeetings,on Saturdays,when the men normally do not work. On direct ex-amination theRespondent drew fromWebbtestimony that he had one Saturday worked withAllen andReining ona privateextermination job,with Orkin equipment. The witness then added thatthishad happened "a month before" Allen wasdischarged, and that he had reported the incidenttoManager Scales "right after we did it." He thenreversed himself completely, and said he first spokeof it to Scales "after they was discharged," that itwas in connection with a subsequent investigationby the manager, when it was first discovered theCompany did,, not have an account, to service theparticular, building where he and Allen had workedthat Saturday. I do not credit Webb at all. Scales,following Webb to the witness stand, said Reininghad once told him (Reining) thought Allen mightbe doing side work for a competitor but was notsure. Scales' admitted he heard nothing about theSaturday work performed by Webb and Allen untilafter Allen had been released. With the Respondenthaving no knowledge of such work by Allen beforeFebruary 15, injection of this matter at the hearingin further justification of the discharge serves onlyto indicate the affirmative defense of discharge forcause is no more than an afterthought.'Ifind the evidence in its totality insufficient toprove the Respondent's contention that Allen,Brooks, and Carter were dismissed for economicreasons, and I therefore conclude that they weredischarged for the purpose of discouraging unionactivities among the employees generally and inviolation of Section 8(a)(3).Dennis CraftCraft was hired as a regular route serviceman inNovember 1966. He signed a union card and it willbe recalledhis namewas mentioned with others aspossible union minded when the manager discussedthe campaign with Reining. He was present at theemployeemeeting onor about February 17, afterthe three men had been released, when the com-pany officials told him to keep hisnoseclean andstick with the Company. Towards the close of themeeting,District Manager Gardner told him his paywas being increased from $350 per month to $435.He was told he would have to service more ac-counts than in the past, but Craft testified thisnever came about and that he-was not worth "'thatmuch" of a raise.When he reported for duty -on March 13 hefound Hackett, the troubleshooter from Atlanta,and District Supervisor Taylor waiting for him onthe parking lot. They went into Scales' office whereHackett asked had he ever held out companymoney from one month to another. Craft said no,and then recalled, and admitted, he once hadwithheld a receipt from a Saturday to the followingTuesday beforeturning it in.Craft then askedScales when was it he had withheld money, but themanager saidnothing.At this point Hackett toldScales:"well, there it is. You-all can take it fromhere," and with this Taylor left the room. Scalesthereupon discharged Craft.It is a ruleof the Company, of course, thatmoney the- men collect on the route each day beturned in that evening with the daily reports. Craftconceded he did withhold a receipt at least once fora few days,and it seemsclear he did it more thanonce."Well, if, I did they didn't take it- out of mypaycheck. I don't guessIdid."With this, the paperrecord introduced by the Respondent to prove'After the Respondent had rested, the General Counsel subpenaed cer-tain of its records relating to the work reports of the employees, and inrebuttal placed selected portions into evidence. I am unable to discernrecord support, in these exhibits, for the conclusionary testimony of Scalesthat Allen; Brooks, and' Carter compared unfavorably to the other ser-vicemen in respect to the quality and quantity of their work,and theRespondent in its brief, does-not point to any A significant entry shows themonthly change in collectable accounts in effect for the pest. controlgroups For the 7-month period September 1966 to March 1967 inclusivethe successive change figures are plus $171, plus $124;minus $21, plus$105; plus $103, plus $145; and minus $4485The factthat two other employees were discharged the same day lendsno support to the contention that the pest control group had become gross-ly incompetent John Bolin had worked briefly, with the local office errone-ously under the impression his clearance investigation in Atlanta wassatisfactory It was then discovered he had a police record,and the recordshows he was released for this reason Awon McComas was a termite con-trol serviceman,and Scales testified he was discharged because "we justdidn't have the business to maintain extra personnel." 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree instances of such temporary withholding byCraft add little to the persuasiveness of the affirma-tive defense of discharge for cause.Determinationof the question whether the Respondent in factreleased Craft for this reason,however,requiresconsiderationof all the recordevidence bearingupon the defense.There is indication that Scales,assisted by thevisiting officials from higher offices,did not in-vestigate all three instances proved at the hearinguntil after the discharge of the man on the morningof March 13,and therefore could not have hadthem in mind when dismissingCraft.It appears thaton January 27, 1967, Craft held out $5 and turnedit in on February 3. An entry by Hackett, showinghis check into the matter, is dated March 14, theday after Craft left. Another daily report of Craftshows an item of$5.85 collected on January 29,and also turned in on February 3, and againHackett's, notation is dated March 13. Craft col-lected $7 on February 27, and withheld it. Taylorsigned this file on March 10. It would appear that itwas while Craft was holding this last $7 that he wascalled on the carpet, and that the other two caseswere dredged out of the past to make a betterrecord in defense at the hearing in this complaint.A serviceman was discharged in 1966 forwithholding over $100 in collections. The recordotherwise shows that incidents like those belatedlybrought out concerning Craft were not uncommonamong the servicemen and that Scales was in noreal sensedisturbed about them. At one point hehimself qualified the stringency of the rule: "Allmoney, is to be turnedin as soonafter collecting itas possible. Primarily the same day." He said hehad had reason to suspect Allen, Brooks, andCarter also of withholding receipts. These matterscame to light when customers, billed for payment,complained that they had already paid the ser-viceman on the call. Asked why he had not takendisciplinary action against the other three, Scalesanswered: "It was, all monies were accounted for.Let's put it that way,," I take this to mean that whenhe did check the records of the other three men, ifhe did, he found that with time they had turned inthe, cash, and that therefore all was as it should beto Scales., He even added that of the three, men, aswell as with all the rest, "We get them [complaintsby customers that they had already paid the ser-viceman] right along."How long had such com-plaints been-received against Allen, .Brooks, andCarter? "Well, you could almost say that you couldgo back for a year or two years or three years."Scalesthen - attempted to distinguishCraft'swithholding of $7 from all the othersituations. ".. .there is a big difference here. The difference isthere is still some money which is still out' on Mr.Craft." But Craft was discharged summarily, beforehaving an opportunity to turn in the last $7, andScales refused to tell him on the 13th which ac-count he had in mind. And when Craft sued for-cer-tain money due him, the Company did not attemptto offset the $7, strong indication that it, too, hadbeen turned in in short order. In any event, thatScales was not really concerned with this matter isshown conclusively by his further admission that,"Ihad gotten them [complaints about Craft withhold-ing] inJanuary. I had gotten them in February; hadgot them in March." If he could give, Craft an $85per month raise on February 17, and make it effec-tiveMarch 1, with such knowledge that Craft hadlong been doing what 13 days later Scales said wasintolerable behavior,Icannot credit his statementthat he discharged the man for such reason. I findon the entire record that this matter of withholdingsmall amountsof receipts for a few days was notthe real reason-forCraft's discharge, and that hewas released because the Respondent believed-himto favor the Union, in violation of Section 8(a)(3)of the Act.-=Joseph TarpleyTarpley started with the Company in November1966 as a utility man; he was assigned to Brooks'regular route on February 15, when the latter wasdischarged. A few days later, he left his vehicle un-locked on the street while working, 'the fact wasnoticed, by Cecil Taylor, the touring -supervisor,who happened to pass, and Taylor told him to keepthe automobile locked. It is a rule of the Company,set out in its manual, that Orkin vehicles must becompletely locked at all times while the men are inbuildings at work;the reason is not only' to insurethe car against theft,but also to'guard'against chil-dren meddling with dangerous chemicals used andstored in the vehicles.---On May 4 Tarpley left his vehicle on the street infront of a customer's premises, the doors unlockedand the key in the ignition lock. It' was his misfor-tune that Manager Scales chanced-to pass by andstopped to look at it. Scales said even the: windowsof the doors were down, but this is of little moment,for 'there is no question-the car :could have beendriven away by anyone. Scales waited until Tarpleyreturned from the particular job, rode to the officewith him and forthwith discharged him.Tarpley had complained that the door locks' weredefective and the office - had, delayed repairingthem. He was not discharged the first time Taylorfound the doors unlocked. And the Respondent hadreason to believe he favored the Union. I do not be-lieve these facts warrant an inference of illegalmotivation in this instance;even an employer deter-mined, to choke off a union campaign must beprivileged to-operate its business with due regard toestablished normal safety rules. Tarpley's name hadbeen mentioned in the manager's talk with-'Reiningbefore -February 15, and yet the Company raisedhis pay a few days later; and did not discipline- himthe first-time his, vehicle was- found unlocked. Toavoid the reasonable inference arising from the ORKIN EXTERMINATING COMPANY, INC.raise,that the Respondent was indifferent toTarpley's attitude toward the Union, the GeneralCounsel nowargues,and alleges in the complaint,that the raise was given instead as a bribe to buyhim out of the Union, and was therefore illegal dis-crimination- in employment and a violation of Sec-tion 8(a)(3) of the Act. But there is no persuasiveevidentiary reason for viewing the raise one way in-stead of the other. And the same is true of thewarning for the first offense; Taylor could as wellhave discharged Tarpley then, but did not. Anyway,leaving a commercial vehicle like this with a key inthe lock is quite a different chatter than unlockeddoors.Inquiry into the inner motivation for anydischarge demands consideration of all pertinentfactors; here some point one way and some theother.On balance, I conclude it cannot be said apreponderance of the substantial evidence on therecord as a whole supports the complaintallegationas to Tarpley, and I shall thereforerecommenddismissalof the complaintas to him.Ialso find the total evidence insufficient to proveviolations of Section 8(a)(3) of the Act in theraisesthe Respondent gave to Craft and Tarpley onFebruary 17, 1967.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with the,Respondent's operations describedin section 1,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engagedin unfair labor practices, I shall recommend that itbe ordered to cease and desist therefrom and' takecertain affirmative action designed to effectuate thepolicies of the Act. The Respondent having' unlaw-fully discharged Joe Allen, Donald Brooks, RonaldCarter, and Dennis Craft, it must be ordered toreinstate them to their former employment and to-make them whole for any loss of earnings they mayhave suffered in consequence of the illegal dis-crimination against them. Backpay shall be basedupon the earnings which the terminated employeeswould normally have received during the applicableperiod, less any net interim earnings, and shall becomputed on a quarterly basis in the manner setforth in F.W. Woolworth Company,90 NLRB 289,with interest thereon,Isis Plumbing & Heating Co.,138 NLRB 716. The extent of the Respondent'spast unfair labor practices justify and require an allinclusive injunctive order that it not hereafter vio-late the statute in any other manner.165CONCLUSIONS OF LAW1.The Respondent is engaged in commerce andthe Union is a labor organization, all within themeaning of the Act.2.By discharging the aforementioned four em-ployees the Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7)'of the Act.RECOMMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, it is hereby recom-mended that Orkin Exterminating Company, Inc.,Huntington, West Virginia, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)DiscouragingmembershipinRetail,WholesaleandDepartmentStoreUnion,AFL-CIO, or any other labor organization of itsemployees, by discharging or in any other mannerdiscriminating against them in regard to their hireor tenure of employment or any terms Or conditionsof employment.(b) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of the right to self-organization, to form labororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to en-gage in any other concerted activity for the purposeof collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities,except as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Offer Joe Allen, Donald Brooks, RonaldCarter, and Dennis Craft reinstatement to theirformer or substantially equivalent positions withoutprejudice to the rights and privileges previously en-joyed.(b)Make whole the above-named employees forany loss of pay suffered by reason of the discrimina-tion against them, in the manner set forth aboveunder the section entitled "The Remedy."(c)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d)Notifytheabove-named employees, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces. 166DECISIONS OF NATIONAL(e) Post at its office in Huntington, West Vir-ginia, cobpies of the attached notice marked "Ap-pendix."Copies of said notice, on forms providedby the Regional Director for Region 9, after beingduly signed by the Respondent's representative,shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 9, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'IT IS HEREBY FURTHER ORDERED that the com-plaint be, and it hereby is dismissed, insofar as it al-leges a violation of the statute with respect to thedischarge of Joseph Tarpley and insofar as it allegesa violation of Section 8(a)(3) of the Act.6 In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of 'a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify theRegionalDirector forRegion 9, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLabor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that: -WE WILL NOT discourage membership inRetail,WholesaleandDepartment StoreUnion,AFL-CIO,or in any other labor or-ganization of our employees,by discharging orotherwise discriminating against them in regardto their hire or tenure of employment.LABOR RELATIONS BOARDWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, toform labor organizations, to join or assist theabove-named Union, or any other labor or-ganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection, as guaranteed in Section7 of the Act, or to refrain from any and allsuch activities, except as authorized in Section8(a)(3) of the Act.WE WILL offer Joe Allen, Donald Brooks,Ronald Carter, and Dennis Craft reinstatementto their former or substantially equivalent posi-tions,without prejudice to their rights andprivileges previously enjoyed, andWE WILLmake each of them whole for any loss of paythey may have suffered by reason of the dis-crimination against them, in the manner setforth in the section entitled "The Remedy" inthe Trial Examiner's Decision.-All our employees are free to become membersof or to refrain from becoming members of anylabor organization.ORKIN EXTERMINATINGCOMPANY, INC.(Employer)DatedBy(Representative) (Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService, Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive. days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Room 2407, Federal Office- Building, 550Main Street, Cincinnati, Ohio 45202, Telephone684-3663.